Citation Nr: 9907638	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-11 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent
disabling.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

3.  Entitlement to an increased (compensable) rating for 
bilateral perforation of the 
tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's Notice of 
Disagreement was received in January 1998, and a Statement of 
the Case was issued in February 1998.  The veteran's 
substantive appeal was received in July 1998.  In his Notice 
of Disagreement, the veteran requested a hearing before the 
Board.  A hearing was scheduled, but the veteran canceled the 
hearing by correspondence dated November 1998. 


FINDINGS OF FACT

1. The veteran's service-connected tinnitus is persistent and 
is due to in-service 
noise exposure.

2. The veteran has Level II hearing acuity in his left ear.

3.  The record includes clinical evidence showing a 
perforation of the tympanic membrane.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for the veteran's 
tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).


2. The schedular criteria for an increased (compensable) 
evaluation for left ear 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).

3. The schedular criteria for an increased (compensable) 
evaluation for the bilateral
perforation of the tympanic membranes have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where entitlement to compensation has already been 
established and an increase in disability ratings is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran here asserts that his tinnitus, left ear hearing 
loss and bilateral perforation of the tympanic membranes are 
more severely disabling that reflected by the ratings.  As 
such, he maintains that he is entitled to higher ratings for 
all three disorders.

I. Entitlement to an increased evaluation for tinnitus.

Service connection was established in August 1981, effective 
March 1981, for the veteran's tinnitus.  He was assigned a 10 
percent rating and that rating remains in effect today. 

The medical evidence pertinent to the veteran's claim for 
increased rating for tinnitus include a VA outpatient record 
in May 1997 that shows the veteran had tinnitus and an August 
1997 VA examination conducted in conjunction with this claim.  
The VA outpatient record does not describe the veteran's 
tinnitus, it merely records the presence of the disorder.  
The veteran provides a thorough description at his VA 
examination.  The examiner records that the tinnitus 
originally began in Vietnam and that it is an extremely loud, 
high pitched, constant, bilateral ringing.  The veteran 
further reported that it has had a severe effect on his life, 
making him nervous and keeping him from sleeping.

Tinnitus is rated under Diagnostic Code 6260.  If the 
tinnitus is persistent as a symptom of head injury, 
concussion or acoustic trauma, a 10 percent rating is 
warranted.  This rating is the maximum rating possible for 
tinnitus under the Diagnostic Code.  As the veteran has the 
highest possible rating for his service-connected disability, 
an increased rating cannot be assigned.  Therefore, the 10 
percent rating remains in effect.

II. Entitlement to an increased (compensable) evaluation for 
left ear hearing loss

Historically, an August 1993 rating decision granted service 
connection for left ear hearing loss on the basis of service 
medical records and a VA examination that showed hearing 
loss.  A noncompensable evaluation was assigned, and that 
evaluation remains in effect.

The veteran was afforded a VA audiological evaluation in 
August 1997.  Average puretone decibel loss of 56.25 was 
reported in the right ear with an average puretone decibel 
loss of 72.5 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 100 percent in the left ear.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from left ear 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated from level I for slightly impaired 
hearing acuity through level XI for profound deafness.  In 
situations where service connection has been granted only for 
hearing loss involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal or level 
I.  38 C.F.R. §§ 3.383(a)(3), 4.14.  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. 
§ 4.85 and Part 4, Codes 6100 to 6101.  Further, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's examination results yields a numerical 
designation of II for the left ear (between 92 and 100 
percent speech discrimination and between 66 and 73 average 
puretone decibel loss).  Assuming level I hearing for the 
nonservice connected right ear and entering the category 
designation for the right ear into Table VII produces a 
noncompensable disability evaluation under Diagnostic Code 
6100.  Accordingly, the Board can only conclude that the 
veteran's left ear hearing loss was properly assigned a 
noncompensable evaluation under Diagnostic Code 6100; hence, 
an increased evaluation is not warranted.

III. Entitlement to an increased (compensable) evaluation for 
bilateral perforation of the tympanic membrane

Service connection was established for this disorder by 
rating decision dated September 1970, effective August 1970.  
The veteran's tympanic membranes were ruptured from a blast 
injury, externa otitis was diagnosed.  A noncompensable 
rating evaluation was assigned.  That rating remains in 
effect currently.

The clinical record here includes private treatment records, 
VA outpatient treatment records and the August 1997 VA 
audiological examination.  May 1997 VA records show that 
physicians noted that the veteran's tympanic membranes were 
perforated with otitis media.  At the August 1997 VA 
examination mentioned above, the examiner noted the veteran's 
history and stated that his ears currently were painful but 
were not draining. 

Rupture or perforation the tympanic membrane is rated under 
Diagnostic Code 6211.  This code provides that such 
perforation is assigned a noncompensable rating.  A 
compensable rating is not provided for by this Diagnostic 
Code, and no other Diagnostic Code(s) are applicable to the 
veteran's disability under the particular facts of this case.  
In other words, there is no basis for a compensable schedular 
rating for the veteran's bilateral perforation of the 
tympanic membranes.


IV. Conclusion

With regard to the issues on appeal, the evidence does not 
show such an exceptional or unusual disability picture as to 
warrant a referral for evaluations on an extraschedular 
basis.  It has not been shown that the disabilities at issue 
have resulted in hospitalizations of such frequency or caused 
marked interference in his employment beyond that 
contemplated by the schedular criteria.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above determinations, the Board has also 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not a state of equipoise of the positive evidence and the 
negative evidence as to any of the issues to allow for 
favorable determinations at this time.  The veteran may 
always advance new increased rating claims should the 
severity of any of his service-connected disabilities 
increase in the future. 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




- 7 -


- 6 -


